Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 11/13/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-7, 9-10, 12-13, 15-16 and 18-20 are currently pending. Claims 3-7, 9, 12-13, 15-16 and 18-20 are withdrawn.
Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1, 10 &16 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined. Applicant has added features such as a support column disposed on the support substrate, details on the orientation of the cited elements, a support fixed on top of the support column and first and second coupling members.  The added features require further consideration.  
Applicant’s arguments and amendments with regard to Claims 1, 10 &16 have been considered in light of Takagi and in further view of Tanaka667,  Hidekazu , Naumann and Tanaka466.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 


Claim Objection
Claim 12 seems to have a scrivener’s error as it seems the claim was amended to remove dependency on Claim 3 with dependency changed to Claim 1.  However, Claim 3 was not completely edited with a strikethrough.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10 & 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “first and second coupling members that are located directly adjacent to the third and fourth sides, respectively, Serial No. 16/115,909Page 2 of 14two ends along the Y axis of the rotation shaft being connected to the first and second coupling members, respectively”, which is unclear as to what element the first and second coupling represent and where the couplings are arranged.  Examiner looks to Fig. 3 where the vertical line between 21 and 28 is the first coupling and the vertical line between 28 and 22 is the second coupling.  The written disclosure cites [0005 a rotation shaft, a coupling portion that is connected with the rotation shaft and is provided in a direction intersecting with the rotation shaft, and a mass portion that is connected with the coupling portion]. It seems the description of the first and second coupling could be stated as “first and second coupling portion are parallel with the third and fourth sides and where the couplings are connected on their inner edge with the support section sides and 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 &16 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20140338451; “Takagi”) in view of Tanaka (US 20150040667; “Tanaka667”) and Hidekazu (JP2007298405; “Hidekazu” translation is provided for citations) and in further view of Naumann (US 20170023606; “Naumann”) . 
                                                                                                                                                                                              
Claim 1. Tagaki teaches a physical quantity sensor (Figs. 1 & 6: sensor 1c)  comprising: three axes orthogonal to each other (Figs. 1 & 6 provides indicia of X, Y and Z-axis) being defined as an X axis, a Y axis, and a Z axis (Figs. 1 & 6: X, Y and Z axis) [0061]; a support substrate (Fig. 6: 10 substrate); first and second measurement electrodes (Fig. 6: measurement electrodes 21 on either side (e.g. first and second sides separated by support section 42) of the substrate) [0069 the detection electrode section 21 is provided on the first bottom surface 12a with an interval 13 with respect to the movable body 50] disposed (Fig. 6: electrodes 12 are on the substrate 10) on the support substrate (Fig. 6: substrate 10); first and second protrusions (Fig. 6: protrusions 14 & 15 each on separate first and second ends of the substrate (10)) disposed on the support substrate (10), the first and second protrusions (Fig 6. 14 & 15 protruding in the Z-axis direction on a first side of the substrate and a second pair 14 & 14 protruding in the Z-axis direction from the second side of the substrate) protruding from the support substrate (10) along the Z axis  [0076 The first protruding section 14a overlaps a region where the first detection electrode section 21a is provided in the plan view of the detection electrode section 21 seen in the Z axis direction that is the direction vertical to the detection electrode section 21, and is provided so that the top surface 141a is exposed from the first detection electrode section 21a]; a height of the support (Fig. 1: support 42) being larger than a height (Fig. 6:The supported shaft Q sits at a height above 14 & 15 protrusions) [0075] of the first protrusion  and a height of the second protrusion (Fig 6: 14 & 15 protruding in the Z-axis direction on a first side of the substrate and a second pair 14 & 14 protruding in the Z-axis direction from the second side of the substrate) and a movable body (moveable body Fig. 6: 50) that is rectangular-plate-shaped (Fig. 1: moveable body 50  is rectangular) & (Fig. 6: movable body 50 is plate shaped) on a plane along the X axis and the Y axis (Fig.1: The figure is a X & Y planar view depicting the rectangular movable mass 50), the movable body (50) having a thickness along the Z axis (Fig. 6:  moveable member 50 in a planar z-axis view showing a thickness of the movable body 50) has a thickness, the movable body (Fig. 6: moveable body) having first (Fig. 1:  First side 50a extends in the X-axis in a first direction)  and second sides opposite to each other along the X axis (Fig. 1:  Second side 50b extends in the X-axis in a second direction opposite the first direction) and third and fourth sides opposite to each other along the Y axis, the movable body (Fig. 6: moveable body) being configured with: a rotation shaft (Fig. 6: rotation shaft Q), the rotation shaft (Fig. 6: rotation shaft Q), extending along the Y axis (Fig. 6 the shaft Q is parallel to the y-axis); a support (Fig. 1: support 42), a part of the support (Fig. 1: support 42) continuously extending (Fig. 1: support 42 houses shaft Q at the centerline of 42 with additional widths a width extends from the rotation shaft (Q) (Fig. 1: support 42 showing with dotted line connections to movable mass 50); first and second coupling members (Fig.1:  dotted lines are the coupling members) that are located directly adjacent to the third (Fig. 1: first coupling member connects to 50a on the third side) and fourth sides (Fig. 1: second coupling member connects to 50b on the fourth side), respectively, Serial No. 16/115,909Page 2 of 14two ends along the Y axis (Fig. 1: dotted lines fall along the Y axis) of the rotation shaft (Q Center line of 42); being connected to the first and second coupling members (Fig. 1: first coupling identifies 50a on the third side), respectively; and first  (Fig. 1: 50a) and second masses (Fig. 1: 50b) located at both sides (Fig. 1:  Dotted lines representing  the coupling members on either side of Q) of the rotation shaft (Q), the first (Fig.1:  first mass 50a) and second masses (Fig.1:  first mass 50b) facing the first and second measurement electrodes (Fig. 6: electrodes 21 left and right face first mass 50a and second mass 50b)[0066], respectively, and facing the first (Fig. 6: 14 & 15 left) and second protrusions  (Fig. 6: 14 & 15 right), respectively, first (Fig. 1: outer edge left end of 50a) and second outer edges (Fig. 1: outer edge right end of 50b), which are opposite to each other along the X axis (Fig. 1:  the right end of 50a is opposite the left end of 50b), of the first (Fig. 1:  50a first mass) and second masses  (Fig. 1:  50b second mass) corresponding to the first (Fig. 1: first movable mass 50a is first side) and second sides  (Fig. 1:  50b second mass) of the movable body  (Fig. 6: moveable body 50),  

Takagi does not explicitly disclose:
1) a support column disposed on the support substrate, the support column protruding from the support substrate along the Z axis and a height of the support column.  
2) the first protrusion is configured with a plurality of first protruding structures that are arranged along the Y axis.
3)  a distance along the X axis between the first side of the movable body and a border between the first coupling member and the first mass is LA, and a distance along the X axis between the first side of the movable body and one of the plurality of first protruding structures is LB, and Serial No. 16/115,909Page 3 of 14LB is in a range of 0.18 x LA to 0.88 x LA.  

With regard to 1) Tanaka 667 teaches a physical quality sensor (Figs. 1 & 2).  Tanaka 667 further teaches a support column (Fig. 2: post portion 16) disposed on the support substrate (Fig. 2 substrate 10), the support column (Fig. 2: post portion 16) protruding from the support substrate (Fig. 2 substrate 10) along the Z axis [0062 The substrate 10 includes a post portion 16 provided on a bottom surface (surface of the substrate 10 for regulating the recess 12) 14 of the recess 12. The post portion 16 protrudes toward the upper portion (positive Z axis direction) with respect to the bottom surface 14].  Tanaka also provides a support section (Fig. 1: fixed portion 40) and a rotating shaft at a rotating height (Fig. 1: shaft Q) [0075 the substrate 10 includes a post portion16 provided on a bottom surface (surface of the substrate 10 for regulating the recess 12) 14 of the recess 12. The post portion 16 protrudes toward the upper portion (positive Z axis direction) with respect to the bottom surface 14 of substrate 10].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka667’s support column connected to a rotating shaft to support Tagaki’s rotating shaft that sits at a height above the first and second protrusions because the support shaft improves measurement reliability by providing stability of the shaft with a rigid vertical support structure in the Z-axis direction (Tanaka667 0062-0063).


With regard to 2) Hideaku teaches a capacitance type sensor that detects a physical quantity in the vertical axis direction (Fig. 8)  Hideaku further teaches the protrusion (Fig. 8: protrusion 13) is configured with a plurality of first protruding structures (Fig. 8: protrusions 13 have 3 protrusions on a first side in a line parallel to the rotation shaft (e.g. Y-axis) and 2 protrusions in a line parallel to the rotation shaft (e.g. Y-axis)) that are arranged along the Y axis (See annotated Fig. 8 to see arrangement along a Y-axis).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hideaku’s plurality of protrusions aligned parallel to the rotating support shaft as motivation to add protrusions parallel to Tagaki’s Y-axis rotating shaft because a line of protrusions increases the structural reliability of the sensor by protecting the moveable body from over shock movements and because the plurality of aligned protrusions provides and contacts along the width of the rotating shaft that prevents damaging twisting of the movable body [Hideaku 0036].

With regard to 3) Naumann teaches offsetting protrusions (Fig. 5: flexible stop 345 with bump 575) a rotating shaft (Fig. 5: rotational shaft 525) at a distance along the X axis between the first side (Fig. 5: edge of proof mass 517) of the movable body (Fig. 5: proof mass 505) and a border between the first coupling member (Fig. 5: Edge of mass proof 505 at rotational shaft 525) and the first mass is LA (Fig. 35: distance between 517 and 525), and a distance along the X axis between the first side  (Fig. 5: edge of proof mass 517) of the movable body (Fig. 5: proof mass 505) and the first protruding structure(Fig. 5: flexible stop 345 with bump 575)  is LB  (Fig. 3: movable member length 350), and Serial No. 16/115,909Page 3 of 14LB is in a range of 0.18 x LA to 0.88 x LA [0032 flexible travel stop structure 345 may be located mid-way (e.g. .5 LA) between the rotational axis 525 and the edge 517 of MEMS device 500].




    PNG
    media_image1.png
    380
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    731
    653
    media_image2.png
    Greyscale



Claim 16. Tagaki further discloses an electronic device (Fig. 11: auto control systems) [0214 sensor element 1 that functions as an acceleration sensor is mounted in a variety of control units] comprising: the physical quantity sensor (Fig. 11: sensor 1) according to claim 1, the physical quantity sensor (Fig. 11: sensor 1) configured to detect a physical value [0214 acceleration] of the electronic device (Fig. 9: mobile phone 1200) so as to output a detection signal [0214 By detecting the acceleration and controlling the engine to have an appropriate output according to the posture of the vehicle body 1507] corresponding to the detected physical value [0214 acceleration] of the electronic device (Fig. 11: auto control system);  and a controller (Fig. 11 electronic control unit 1508) configured to control [0214 an electronic control unit (ECU) 1508 that is provided therein with the sensor element 1 that detects acceleration of the automobile 1500 to control an output of an engine] the electronic device (Fig. 11: auto control systems) based on the detection signal  [0214 By detecting the acceleration and controlling the engine to have an appropriate output according to the posture of the vehicle body 1507] from the physical quantity sensor  (Fig. 11: sensor 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Takagi in further view of “Tanaka667”,  Hidekazu , Naumann and in further view of Tanaka (US 20150241466; “Tanaka466”). 

Claim 10. Tagaki further discloses an inertial measurement unit (Fig. 1: sensor unit 1) [0063 The sensor element 1 of the present embodiment may be used as an inertial sensor, for example. Specifically, the sensor element 1 may be used as a sensor (an electrostatic capacitance type acceleration sensor or an electrostatic capacitance type MEMS acceleration sensor) for measuring acceleration in a vertical direction (Z axis direction)] comprising: the physical quantity sensor (Fig. 1: sensor unit 1) according claim 1, the physical quantity sensor  (Fig. 1: sensor unit 1) being configured to detect a physical value [0105 However, it is preferable that the above-described sensor element 1 recognizes a small change of acceleration or the like] so as to output a first signal [0039 The movable body may be displaced by acceleration or the like applied to the sensor element. As the detection electrode 

Takagi does not explicitly disclose an angular velocity sensor configured to detect an angular velocity of one of the X axis, the Y axis, and the Z axis so as to output a second signal; and a controller configured to control the physical quantity sensor and the angular velocity sensor.  

Tanaka466 teaches a vehicle (1500) with an angular velocity sensor [0152  the functional element according to the invention is not limited to an acceleration sensor, and may be, for example, a gyro sensor that detects angular velocity including a sensor such as an acceleration sensor or an angular velocity sensor, and may be, for example, a MEMS (Micro Electro Mechanical Systems) vibrator or the like]  an angular velocity of one of the X axis, the Y axis, and the Z axis so as to output a second signal [0152]; and a control unit (1504) that controls the physical quantity sensor (1) and the angular velocity sensor [0149 ECU 1504 controls the functional element 100] and [0152 the functional element according to the invention is not limited to an acceleration sensor, and may be, for example, a gyro sensor that detects angular velocity]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka466’s functional element with both a physical quantity sensor and angular velocity sensor as a combination for Tagaki’s functional sensors because adding an angular rate sensor to the functional sensors increases the accuracy in determining a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856